El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Don Avelino Vicente y González presentó en la Corte de Distrito de San Jnan nna petición jurada de injunction para recobrar la posesión, dirigida contra el Comisionado de Sanidad Insular don Pedro N. Ortiz, alegando que dentro del año precedente a su demanda tiene la posesión real y material de una finca de 140 cnerdas cuya descripción bace, radicada en la Sección Sur del barrio de Santurce de esta ciudad, siendo colindante por el sur con. el caño de Martín Peña, y que el demandado algunos días antes de la demanda empezó a construir por sus empleados y agentes nna cuadra *108o establo en dicha finca en nn lote de terreno de ella qne colinda por sns cnatro punfos cardinales con terreno de la expresada finca del demandante.
El demandado contestó la demanda negando por falta de información y creencia qne el demandante tenga la posesión de la finca qne describe en sn demanda, annqne admitiendo qne posee nna finca qne colinda con terrenos y manglares del Pneblo de Puerto Rico: negó qne por sns agentes y empleados baya empezado a construir nn establo en terreno comprendido dentro del perímetro de la finca descrita en la demanda y, en contrario, alegó que El Pueblo de Puerto Rico es dueño en el mismo barrio de nna finca de 464 cnerdas y 52 centímetros de otra cuya descripción hizo, colindante por el Norte con don Avelino Vicente y por el Sur con el caño de Martín Peña, de la qne forma parte nna parcela de 26 hectáreas 58 áreas y 11 centiáreas, cuyo lindero por el Norte es don Avelino Vicente, qne fné deslindada en 1923 con la intervención del demandante; parcela cuya posesión tiene El Pneblo de Puerto Rico desde antes de 1923 y actualmente, y dentro de la. cual empezó a construir el establo a cnatro metros de la colindancia de don Avelino Vicente, quien nunca ha estado en posesión del trozo de terreno en qne se fabri-caba el establo: y negó qne don Avelino Vicente haya sido perturbado o despojado por el demandado o sns empleados de propiedad alguna.
El demandante solicitó de la corte inferior qne ordenase la eliminación de todos y de cada uno de los párrafos de esa contestación y de todas sns alegaciones por ser inma-teriales, impertinentes e insuficientes para constituir defensa, pero esa petición fue negada y entonces interesó de la' corte qne dictase sentencia contra el demandado por las alegacio-nes, lo qne también le fue negado; y celebrado el juicio la corte dictó sentencia declarando sin lugar la demanda, siendo sn principal fundamento qne el establo en cuestión se empezó a construir en terreno poseído por El Pneblo de Puerto Rico *109y cuya posesión física y material ha tenido por más de tres años el Comisionado del Interior por sns agentes, sin haber sido interrumpido en ella por otras personas ni por el de-mandante.
En la apelación qne contra esa sentencia ha interpuesto don Avelino Vicente alega cuatro motivos de error, siendo el primero por haberse negado la corte inferior a eliminar las alegaciones de la contestación: el segundo por no haber dictado sentencia contra el demandado por los méritos de las alegaciones: el tercero por haber permitido que el deman-dado presentase prueba tendente a demostrar deslindes, men-suras, títulos y supuestos derechos de propiedad en un ter-cero que no era parte en el litigio: y el cuarto por ser el fallo contrario a la ley y a los hechos.
 Hemos extractado al principio lo esencial de las alegaciones de la demanda y de la contestación y por ellas puede verse que la contestación controvierte las alegaciones de la demanda, pues diciéndose en ésta que el demandante estaba durante el año anterior a la presentación de la de-manda en la. posesión real y material de mía finca de 140 cuerdas con 90 céntimos en el barrio de Santurce de esta ciudad y que el demandado le ha privado de una porción de ella enclavada dentro de dicha finca, en la cual porción em-pezó la construcción de un establo, el demandado no sólo niega la posesión alegada por el demandante y los actos de despojo que se le atribuyen sino que además afirma que la cuadra empezó ai ser construida en terrenos poseídos por El Pueblo de Puerto Rico con má's de un año de antelación a la de-manda, a cuatro metros de su coliñdancia con don Avelino Vicente. Es cierto que el demandado alega posesión a favor de El Pueblo de Puerto Rico pero puede hacerlo así porque él ha sido demandado como Comisionado de Sanidad Insular, o sea, como uno de los jefes de los departamentos del go-bierno de Puerto Rico, y en tal carácter puede alegar pose-sión a favor de El Pueblo de Puerto Rico. . El demandado *110negó haber comenzado a construir la cuadra en terrenos poseídos por el demandante y luego afirmó que comenzó la construcción de dicha cuadra en terrenos poseídos por El Pueblo de Puerto Eico, pero a nuestro modo de ver esa negativa y esa afirmación no equivalen a una aceptación de los hechos de la demanda, pues aun cuando admite la cons-trucción del establo niega que fuera hecho en terrenos po-seídos por el demandante, que es la materia de este pleito, suscitando así la cuestión de posesión del terreno ocupado por la cuadra. Asimismo es verdad que el demandado a'legó en su contestación título de propiedad del Pueblo de Puerto Eico a los terrenos por él poseídos, planos de sus fincas y deslinde hecho de ellos, materia que era impropia en este procedimiento, y que debió ser eliminada, pero el no haber sido eliminados esos particulares no es motivo para que revoquemos la sentencia apelada pues no han causado per-juicio alguno al apelante ya que la corte inferior dijo en varias ocasiones durante el juicio que sólo había en contro-versia una cuestión de posesión y no de propiedad y que no .tendría en cuenta los planos, por lo que tales alegaciones y la prueba de ellos no han podido influir ni' influyeron en la decisión de este asunto. Además, el propio demandante hizo una descripción de toda la finca de él y presentó en el juicio un plano de una parte de la misma que fué hecho pocos días antes de la celebración del'juicio.
 En vista de que el procedimiento de injunction para recobrar la posesión se está convirtiendo en pleitos sobre propiedad alegándose títulos, presentándose planos de las fincas y haciéndolos tan voluminosos como los pleitos de reivindicación, queremos decir una vez más, como hemos de-clarado otras veces, que la única cuestión, en estos injunctions es si el demandante tenía la posesión o tenencia material de la cosa de que ha sido perturbado o despojado en el año precedente a la presentación de la demanda y si tal despojo existió, y que la contestación debe limitarse a admitir o negar *111la posesión alegada por el demandante y los actos de despojo o perturbación de que se queja, pues como la posesión como hecho, no puede estar on dos personalidades distintas a un mismo tiempo, fuera de los casos de indivisibilidad, debe ser cuestión de alegación y de prueba únicamente y de deci-sión por el tribunal si el demandante tenía o no la posesión y si teniéndola fue despojado de ella o perturbado en la misma por el demandado. Eso es todo en estos pleitos pues la cuestión del derecho con que se posee y la de hasta dónde lleguen las respectivas fincas no es materia propia de: estos procedimientos sino de los juicios plenarios sobre propiedad, y por esto las partes y las cortes deberán limitar las pre-sentes contiendas a la sola posesión y a su despojo o per-turbación.
Todo lo que hemos dicho al considerar los dos primeros motivos de error alegados es aplicable también al tercero fundado en que la corte erró al admitir como evidencia con la oposición del demandante prueba tendente a demostrar deslindes y mensuras, títulos y supuestos derechos de pro-piedad en un tercero que no era parte en el litigio, tanto más cuanto que si bien se alegaron deslindes y mensuras no se presentaron éstos ni tampoco los títulos de propiedad sino solamente planos.
Réstanos el cuarto motivo por haber errado la corte aL dictar un fallo contrario a la ley y a los hechos.
La evidencia .respecto a la posesión del pedazo de te-rreno en que la cuadra empezó a ser construida fue contra-dictoria, pues •mientras los testigos del demandante decla-raron que éste lo poseía porque estaba poseyendo la finca descrita en la demanda, dentro de la cual estaba, el deman-dado presentó como testigos a varios empleados que El Pueblo de Puerto Rico tenía en la finca que posee desde más de tres años antes de la demanda, quienes tenían la misión de custodiar esos terrenos en nombre de El Pueblo de Puerto Rico y de vigilarlos para que no se hicieran construcciones *112en ellos, testigos qne también manifestaron qne el terreno donde fné empezada la construcción del establo estaba pose-yéndolo El Pueblo de Puerto Pico bajo la custodia de ellos.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Texidor no intervino.